Citation Nr: 1042353	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-39 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, claimed as 
ringing in the ears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from March 1941 to June 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
which denied service connection for hearing loss and tinnitus.  

Here, the Board notes that the only issue certified for appeal by 
the RO was entitlement to service connection for hearing loss.  
Certification of appeals is for administrative purposes only; it 
does not confer upon or deprive the Board of appellate 
jurisdiction.  See 38 C.F.R. § 19.35 (2010).  In this case, 
liberally construing the appellant's statements as required by 38 
C.F.R. § 20.202 (2010), the Board finds that he has perfected an 
appeal with the issue of entitlement to service connection for 
tinnitus, as well as the issue of entitlement to service 
connection for hearing loss.  Given the favorable decision below, 
the Board finds that the appellant has not been prejudiced by the 
Board's conclusions in this regard.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's bilateral hearing loss and tinnitus had their 
inception during active service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.


Background

The appellant is a World War II combat veteran who participated 
in the campaigns of Sicily, Normandy, Northern France, Rhineland, 
Central Europe, and Ardennes-Alsace.  His service personnel 
records show that he was assigned to a combat squad where he 
served as a heavy machine gunner and heavy mortar crewman.  His 
duties included loading, aiming, setting up, and firing such 
weaponry.  The appellant is the recipient of numerous awards and 
decorations, including a Bronze Star Medal and the Combat 
Infantryman Badge.  

The appellant's service treatment records show that during a 
period of hospitalization for an unrelated disability in March 
1941, he reported hearing "buzzing noises" in his ears.  No 
diagnostic testing was apparently conducted.  The remaining 
service treatment records are negative for complaints or findings 
of decreased hearing acuity or tinnitus.  At the appellant's June 
1945 military separation medical examination, a whispered voice 
test showed hearing acuity of 15/15.  

In August 2005, the appellant submitted a claim of service 
connection for hearing loss and "ringing in the ears."  In 
response to the RO's request for medical records documenting that 
his hearing loss and tinnitus had existed since service, the 
appellant responded that he had "never gone to doctors for much 
of anything."  Rather, he indicated that he had just lived with 
his longstanding hearing loss and ringing in his ears.  

In connection with his claim, the appellant underwent VA 
audiology examination in November 2005.  He reported a history of 
military noise exposure in combat.  He had no significant post-
service occupational or recreational noise exposure, other than 
working in a cylinder factory for three years.  The examiner 
noted that the appellant denied a history of tinnitus, vertigo, 
otalgia, otorrhea, and otologic surgery.  Audiological evaluation  
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
80
100
LEFT
50
50
70
80
95

Speech audiometry revealed speech recognition ability of 54 
percent in the right ear and of 68 percent in the left ear.  The 
diagnosis was moderate to profound sensorineural hearing loss, 
bilaterally.  

The appellant again underwent VA audiology examination in March 
2006.  He again reported a history of combat noise exposure 
during World War II.  He indicated that his hearing problems had 
begun during active service and had gradually worsened since that 
time.  He reported that after his separation from service, he had 
had some noise exposure working in a cylinder factory.  No other 
post-service noise exposure was reported.  The examiner noted 
that the appellant had denied a history of tinnitus, vertigo, 
otalgia, otorrhea, and otologic surgery.  Audiological evaluation 
showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
75
90
LEFT
50
50
65
70
85

Speech audiometry revealed speech recognition ability of 54 
percent in the right ear and of 68 percent in the left ear.  The 
diagnosis was sensorineural hearing loss.  

The examiner noted that without the benefit of military 
audiological records to review, the exact date of onset of the 
appellant's hearing loss could not be determined without resort 
to speculation.  She explained that whispered voice tests, such 
as the one conducted at the time of the appellant's separation 
from active service, did not reliably detect high frequency 
hearing losses of the type associated with noise exposure.  If 
forced to provide an opinion, however, the examiner concluded 
that it is at least as likely as not that the appellant's hearing 
loss began as a result of military noise exposure. 

In a May 2006 rating decision, the RO denied service connection 
for hearing loss, finding that the March 2006 VA audiology 
opinion was speculative and of no probative value.  The RO denied 
service connection for tinnitus on the basis that the appellant 
had denied having tinnitus at his VA audiology examinations.  

The appellant appealed the RO's determinations, arguing that he 
had hearing loss and tinnitus as a result of severe acoustic 
trauma during combat in World War II.  He indicated that he had 
had no significant acoustic trauma since service.  See e.g. March 
2008 statement from appellant's representative.  


Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of such veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2010).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing loss, 
may be also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2010).  In such cases, the disease is presumed under 
the law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (2010).

In addition to the criteria set forth above, service connection 
for impaired hearing is subject to the additional requirement of 
38 C.F.R. § 3.385 (2010), which provides that impaired hearing 
will be considered to be a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; the thresholds for at least 
three of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for hearing loss and 
tinnitus, which he contends were incurred during service as a 
result of his exposure to acoustic trauma.

The record on appeal includes statements from the appellant 
detailing significant noise exposure during combat in World War 
II.  As set forth above, the appellant's service personnel 
records document his participation in the campaigns of Sicily, 
Normandy, Northern France, Rhineland, Central Europe, and 
Ardennes-Alsace, more widely known as the Battle of the Bulge.  
His service personnel records further show that he was assigned 
to a combat squad where he served as a heavy machine gunner and 
heavy mortar crewman.  His duties included loading, aiming, 
setting up, and firing such weaponry.  The Board finds that the 
appellant's statements of in-service acoustic trauma are entirely 
consistent with the circumstances and conditions of his service 
as well as the well documented hardships of service in the 
European theater during World War II.  38 U.S.C.A. § 1154(b) 
(West 2002).  

In addition to the clear evidence of significant in-service 
acoustic trauma, the record on appeal also includes the 
appellant's statements of decreased hearing acuity and ringing in 
his ears since service.  The Board finds that the appellant's 
statements in this regard are both competent and credible.  With 
respect to the question of competency, the Board notes that both 
decreased hearing acuity and ringing in the ears are the kinds of 
conditions lay testimony is competent to describe.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  

Additionally, the Board finds that the appellant's statements of 
decreased hearing acuity and ringing in his ears since service 
are credible.  In that regard, the Board observes that the 
appellant's statements are corroborated by his service treatment 
records which document a complaint of "buzzing" in the ears 
during active duty, a description consistent with tinnitus.  

Here, the Board notes that it has considered the fact that the 
appellant reportedly denied having tinnitus at recent VA 
audiology examinations.  The Board, however, does not find that 
fact probative of whether a current tinnitus disability exists in 
this case.  Rather, it appears that the appellant may have been 
unfamiliar with the term "tinnitus" as used by the examiners, 
because the appellant has consistently described his condition as 
"ringing in his ears," the lay characterization of tinnitus.  
The appellant's representative has further explained that the 
appellant has a history of difficulty in communicating during VA 
medical examinations, given his severely decreased hearing 
acuity.  Thus, the Board finds that the appellant's credible 
statements to the effect that he experiences ringing in his ears 
are conclusive as to the question of whether a current tinnitus 
disability exists.   

In addition to the competent and credible evidence of in-service 
noise exposure, as well as ringing in the ears and decreased 
hearing acuity since service, the record on appeal contains 
medical evidence showing that the appellant presently exhibits a 
hearing loss disability which meets the criteria of 38 C.F.R. § 
3.385 (2010) and which is of the type associated with noise 
exposure.  Additionally, in March 2006, a VA audiologist 
indicated that although she could not provide a definitive 
opinion, it was her guess that it is at least as likely as not 
that the appellant's hearing loss began as a result of military 
noise exposure.  The Board notes that there is no other competent 
evidence of record attributing the appellant's hearing loss or 
tinnitus to any other cause.  

Although the examiner's opinion is not definitive, in claims for 
VA benefits, absolute certainty is not required.  Rather, as 
noted above, under the benefit-of-the-doubt rule, for the 
appellant to prevail, there need not be a preponderance of the 
evidence in her favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for the 
benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the 
evidence set forth above, such a conclusion cannot be made in 
this case.  Thus, the Board finds that service connection for 
hearing loss and tinnitus is warranted. 


ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


